Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claim is allowable because the prior art fails to teach a leading edge and trailing edge geometries of the cutting segment are sharper than the leading edge and trailing edge geometries of the transition section as set forth in claim 1; first cross-sectional shape being essentially U-shaped such that the transition section is curved across a width thereof, wherein the first cross-sectional shape is configured to generate an updraft regardless of a rotation direction; and a cutting segment extending from the transition section, the cutting segment having a second cross-sectional shape that is different from the first cross-sectional shape as set forth in claim 14; first cross-sectional shape being essentially U-shaped and configured to generate an updraft regardless of a rotation direction; and a cutting segment extending from the transition section, the cutting segment having a second cross-sectional shape that is different from the first cross-sectional shape, the second cross-sectional shape being configured and oriented for cutting vegetation, wherein the first cross-sectional shape defines a central U-shaped channel along a length of the transition section, and wherein the U-shaped channel is disposed on a lower surface of the transition section, the transition section further comprising dimples on an upper surface as set forth in claim 19.
The combination of Morabit in view of Hermann teaches a loading section 14, living hinge 16, trasition section 18, cutting segment 24, and a second cross-section shape that is different from the first cross-sectional shape of the transition section.  However, The combination of Morabit in view of Hermann fails to teach the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507.  The examiner can normally be reached on Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724